PER CURIAM.
This appeal questions the validity of a summary judgment finding that the appellant afforded coverage to the appellee for professional malpractice.
We reverse because it appears from the record that there were material issues of fact relating, first, to whether or not the appellee was an insured and, secondly, to whether or not the claims against him arose out of the course and scope of his employment with the hospital which was the named insured under the policy. Yambo v. General American Life Insurance Company, 400 So.2d 770 (Fla. 3d DCA 1981); State Farm Mutual Insurance Company v. Zisook, 393 So.2d 1191 (Fla. 3d DCA 1981); Villa v. Nationwide Mutual Insurance Company, 354 So.2d 122 (Fla. 3d DCA 1978); Holl v. Talcott, 191 So.2d 40 (Fla.1966).
Therefore, for the reasons above stated, the matter is returned to the trial court to receive evidence on these issues.
Reversed and remanded, with directions.